DETAILED ACTION
This action is in response to the amendment filed on 6/21/2021. 
Claims 11, 21, 22 and 23 are pending.

Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 6/21/2021 with respect to the claim 11, 21, 22 and 23 have been fully considered and are persuasive.  The rejection of the claims 11, 21, 22 and 23 have been withdrawn. 

Allowable Subject Matter
Claims 11, 21, 22 and 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to partitioning LCU into CU based upon a variance and gradient of the LCU and the expected content of the video.

Prior art was found for the claims as follows:

- Sjoberg et al. (US 20130003868)
Sjoberg discloses partitioning an LCU into CU based upon whether the video has a homogeneous background during encoding of video.

- Hebel et al.  (US 20140086314)


The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in the independent claim 22,
partitioning LCU into CU based upon a variance and gradient of the LCU and the expected content of the video.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481